NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
      parties in the case and its use in other cases is limited. R.1:36-3.


                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-0807-15T3


IN THE MATTER OF CINDY NORCROSS,
WINSLOW TOWNSHIP, DEPARTMENT OF
PUBLIC SAFETY.
__________________________________

           Submitted February 14, 2017 – Decided July 17, 2017

           Before Judges Rothstadt and Sumners.

           On appeal from New Jersey Civil                 Service
           Commission, Docket No. 2014-2525.

           Matthew S. Wolfe, attorney for appellant
           (Marisa J. Hermanovich, on the brief).

           Platt & Riso, P.C., attorneys for respondent
           Winslow Township (Eric J. Riso, on the brief).

           Christopher S. Porrino, Attorney General,
           attorney   for   respondent   Civil   Service
           Commission (Brian M. Kerr, Deputy Attorney
           General, on the statement in lieu of brief).


PER CURIAM

     Cindy Norcross appeals from a September 2, 2015 final decision

of the Civil Service Commission (Commission), adopting the initial

decision of an Administrative Law Judge (ALJ) upholding a Winslow

Township, Department of Public Safety, lay-off plan eliminating

her position of Public Safety Telecomunicator.               Having reviewed
the record, we affirm, substantially for the reasons stated in the

Initial Decision, as adopted by the Commission.                       We add these

comments.

     In brief summary, on January 17, 2014, the Commission approved

the Township's lay-off plan to eliminate its police dispatch

operations     and      staff        positions           because     the   dispatch

responsibilities       would    be    taken       over    by   the   Camden    County

Communication Center at no cost and a savings of approximately

$570,000 to the Township for the 2014 fiscal year and substantial

savings thereafter.       The Commission determined that the plan was

in substantial compliance with N.J.A.C. 4A:8-1.14.

     Norcross appealed her lay-off, contending, in pertinent part,

that the Township failed "to ensure that the employees getting

laid off would secure a position with [Camden] County, [which] is

in fact hiring to fill the positions being transferred[,]" or in

the alternative, she is entitled to be transferred to another

Township position based upon her seventeen-years of seniority.

The ALJ granted summary decision to the Township dismissing the

appeal.   The ALJ found there were no issues of material facts that

prevented a determination of whether the Township's lay-off plan

was a good faith elimination of the dispatcher services of the

police    department    for    reasons       of    economy     and   efficiency      in

accordance with N.J.S.A. 11A:8-1; N.J.A.C. 4A:8-1.1(a).                       The ALJ

                                         2                                    A-0807-15T3
found that Norcross proffered no facts demonstrating that the

Township acted in bad faith when it eliminated its police dispatch

operations and staff positions at a significant cost savings.

There was also no support for her allegation that the approved

lay-off plan was based on factual inaccuracies.                As for Norcross'

claim that there were hirings and promotions after the plan was

implemented, the ALJ found that there was no demonstration of "bad

faith, only reorganization of municipal personnel."                   Moreover,

there was no indication that after her position was eliminated,

she was denied a position for which she was entitled, due to

inappropriate reasons.      The Commission agreed.

     Having reviewed the record in light of the applicable legal

standards, we find no basis to disturb the Commission's decision.

The ALJ's factual findings, which the Commission adopted, are

supported by substantial credible evidence.            See In re Stallworth,

208 N.J. 182, 194 (2011); R. 2:11-3(e)(1)(D).                  We conclude that

the Commission has followed the law in deciding this matter

summarily,   and   its   action   was       not   arbitrary,    capricious,    or

unreasonable.      See In re Herrmann, 192 N.J. 19, 27-28 (2007).

Further,   Norcross'     arguments   as      without   sufficient     merit    to

warrant discussion in a written opinion.             R. 2:11-3(e)(1)(E).

     Affirmed.



                                        3                               A-0807-15T3